Horse stealing — quo animo, at the time of talcing, thecriterion.
On the trial of John Laws, for stealing a horse, ruled
that the intention of the defendant at the time he took the horse, was the question; that it was the criterion of the offence: if he then meant to appropriate the horse to his own use by selling or retaining him, it was a felony; if he only took him to aid in his escape, and did not mean to sell or retain him, it was no more than a trespass. Kent, April, 1834. State vs. Laws.
Husband convicted of stealing his wife, she being a slave.
Purnel Minos, a free negro, was convicted, under the instruction of the court, for stealing the slave of Charles Polk, although that slave was the wife of the defendant. Kent, October Sessions, 1834. *Page 530